Title: From George Washington to William Aylett, 6 March 1775
From: Washington, George
To: Aylett, William



Dear Sir,
Mount Vernon March 6th 1775

Your favour of the 26th Ulto came to my hands by the last Post—and by its return you will receive this Letter. As Mr John Gizage Frazer is unable to pay what he owes me, and my Signing his Letter of License necessary to his enlargement I do (although I cannot charge my Memory with ever having seen it) upon the information and strength of your Letter, hereby signify my consent to it, and do authorize you, or Mr Lyon by these presents to put my name thereto. I expect from the Principles of equal and common justice to be put upon no worse a footing than Mr Frazers other Creditors, & this is the only Condition I stipulate for.
Mrs Washington presents her Compliments to Mrs Aylett & yourself, to which please to add those of Dr Sir Yr Most Obedt Hble Servt

Go: Washington

